15 N.Y.2d 899 (1965)
850 Company, Appellant,
v.
Adele M. Schwartz et al., Respondents.
Court of Appeals of the State of New York.
Argued February 4, 1965.
Decided March 11, 1965.
David W. Peck, David Bergner, Gerald Blum and E. Roger Frisch for appellant.
Jack Newton Lerner for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order reversed, with costs in this court and in the Appellate Division, and the order of Special Term reinstated. Petitioner, by virtue of having converted and leased 60% of its building as business space, having timely made application for certificates of decontrol, having obtained a certificate of occupancy, and having instituted this proceeding, had a right "accruing" within the meaning of section 93 of the General Construction Law (Cameron v. New York & Mount Vernon Water Co., 133 N.Y. 336, 341).